Citation Nr: 0312686	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a fracture of the right patella with absence of 
the distal half of the patella and retained wire loop in soft 
tissue, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from July 1956 to August 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in March 2002 when 
it was remanded to afford the appellant the opportunity to 
appear before a hearing at the RO.  The appellant 
subsequently withdrew his hearing request, and the case has 
been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's right knee disability is manifested by 
severe painful motion and weakness in the right lower 
extremity; the disability picture presented is analogous to 
postoperative total knee replacement with severe residuals.


CONCLUSION OF LAW

The criteria for a disability evaluation of 60 percent, but 
no higher, for a right knee disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5001, 5010, 
5055, 5257, 5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2000 the appellant was treated as a VA outpatient 
for severe degenerative joint disease of the right knee.  
Although pain was significant, the appellant was not a 
surgical candidate secondary to medical problems.  Range of 
motion of the right knee was from zero to 120 degrees.  Pain 
and crepitus were noted with motion.  X-ray examination 
showed severe patellofemoral degenerative joint disease.

At an April 2000 VA joints examination, the appellant 
complained that his right knee frequently gave way once he 
was in a position of incomplete extension.  He used a cane 
for stability and walked deliberately, even on smooth 
surfaces, to ensure that he had both knees locked in a fully 
extended position prior to weightbearing.  His left knee gave 
way secondary to his decreased motor strength resulting from 
a stroke in 1994.  His right knee gave way secondary to 
severe pain when in a slightly flexed position with 
weightbearing.  He was unable to perform any yard work or 
maintenance to his house that required extended carrying of 
objects, standing, stooping, or climbing.

On physical examination, the appellant walked with a cane 
with very deliberate steps, obviously locking his knees in 
full extended position prior to extended weight on the 
particular extremity.  His right knee was slightly swollen 
and tender throughout the knee joint.  His anterior drawer 
sign was 1+.  His posterior drawer sign was stable.  
Stability of the medial and lateral ligaments was difficult 
to assess secondary to extreme pain in the knee with 
manipulation.  There was much guarding on the part of the 
appellant during the examination with obvious grimacing.  
During the examination, the appellant tried as much as 
possible to be complaint.

The appellant was able to extend his right knee fully to zero 
degrees.  He could actively flex it to 100 degrees.  Passive 
flexion was to 120 degrees with much pain.  Reflex was 2+ in 
the right knee and 3+ in the left knee with slight clonus.  
There was no obvious asymmetry of the muscles of knee 
movement between both legs.  Motor strength in the extension 
of the right lower leg was 2/5 secondary to severe pain.  X-
ray films from November 1999 showed osteoarthritic changes in 
the right knee with complete loss of patellofemoral space.  
There was crepitation on movement of the right knee.  The 
examiner diagnosed post excision of the distal third of the 
right patella secondary to fracture and patellofemoral 
arthritis of the right knee with instability.

The appellant was a candidate for a total knee replacement to 
his right knee; however, he was felt to be too high of a 
medical risk for that procedure, secondary to other medical 
problems.  The severe degenerative joint disease of his right 
knee in conjunction with his decrease in motor strength in 
his nonservice-connected left knee secondary to stroke 
rendered the appellant at high risk of falls with subsequent 
injury.  The examiner opined that the appellant would be 
unable to do any activity of ambulation without the use of a 
cane and careful, deliberate steps on smooth surfaces.

A June 2000 examination report from J. S., M.D., (Dr. S.) 
indicates that the appellant had injured his knee in 1957 
while in service.  He had had pain ever since the injury.  
The injury apparently was a fracture likely associated with 
ligament injury and had progressed over the years with 
significant posttraumatic arthritis.  The appellant's active 
quadriceps function was poor.  He could perform a straight 
leg raise.  He had muscle atrophy in his quadriceps.  His 
range of motion was from full extension to 130 degrees of 
flexion.  There was moderate to severe crepitus on motion.  
The knee was stable to varus and valgus stress.  Pivot shift 
test was positive.  Lachman test was positive.  The appellant 
had significant gait derangement, which required him to use a 
cane to ambulate.  He also had significant ligamentous 
instability.  Dr. S. opined that the instability had likely 
been longstanding and had led to the appellant's 
posttraumatic arthritis.

X-ray examination showed arthitic change and arthrosis in the 
patellofemoral joint and through both medial and lateral 
compartments at the femoral tibial space.  The diagnosis was 
posttraumatic arthritis secondary to an injury and 
ligmentously insufficient knee.  Dr. S. opined that the 
appellant's level of impairment was 30 percent of whole 
person because the appellant had significant gait 
derangement, persistent pain, and an unstable knee.  He 
recommended total knee replacement if the appellant's medical 
condition would tolerate that.  

In June 2000 the appellant was treated as a VA outpatient and 
complained of right knee pain that impeded his mobility.  His 
right knee was sensitive to touch on the lateral side.  He 
had decreased range of motion due to pain.

At a November 2002 VA joints examination, the examiner 
reviewed the appellant's claims folder and described the 
history of the appellant's service-connected right knee 
disability.  The appellant complained of mild pain with 
ambulation.  He had considerably more pain if he attempted to 
squat or twist.  He used a cane for ambulation.  He had no 
swelling in his right knee.  The knee gave way 
intermittently.  The appellant did not wear a brace.  He took 
Darvocet and Tylenol for pain.  He had much pain in his right 
knee if he attempted to climb or descend stairs.

The appellant walked with an unsteady gait secondary to his 
cerebrovascular accident.  His right knee had no angular 
deformity.  He was unable to actively extend his right knee 
the last 40 degrees of motion.  The examiner was able to 
extend it passively to full extension.  The appellant could 
flex his knee to 125 degrees.  He had no swelling or 
effusion.  He had a well-healed, nontender medial 
parapatellar scar.  He had moderate to severe retropatellar 
crepitation.  The right patella was smaller than the left.  
He was very tender along the lateral margin of the right 
patella.  The collateral ligaments were stable to varus and 
valgus stress in extension and in 30 degrees of flexion.  The 
anterior drawer test was 1+ but equal bilaterally.  The 
posterior drawer test and Lachman test were negative.  X-ray 
examination of the right knee showed very small osteophytes 
generally.  There was no narrowing of the articular cartilage 
between the tibia and femur.  There was a very small, thin 
fragment of wire anteriorly in the soft tissues.  There was 
marked narrowing of the articular cartilage between the 
patella and distal femur.  Osteophytes were present.  The 
lower third of the right patella had been surgically 
resected.  There were some osteophytes extending from the 
proximal pole of the patella into the quadriceps tendon.

The examiner diagnosed mild osteoarthritis of the right knee 
(femorotibial articulation), severe patellofemoral 
osteoarthritis of the right knee, and status post partial 
right patellectomy.  The examiner stated that the mild 
femorotibial osteoarthritis and severe patellofemoral 
osteoarthritis were the direct result of the appellant's 
fracture patella.  The appellant had objective weakness and 
fatigability of the right knee as evidenced by muscle 
atrophy.  He had no incoordination.  He had some loss of 
extension due to weakness.  The examiner was unable to 
estimate the range of motion or functional capacity during a 
flare up.

In November 2002 the VA examiner who conducted the April 2000 
VA joints examination of the appellant reviewed the report of 
the November 2002 VA joints examination and compared that 
report with the report of the April 2000 examination.  The 
examiner noted that the November 2002 finding that the 
lateral ligaments of the knee were stable was not 
inconsistent with the results of the earlier examination.  In 
April 2000 the assessment of the lateral ligaments was 
difficult secondary to pain.  Instability seen in April 2000 
was not a description of ligamentous instability but rather 
was due to the appellant giving to the right knee in a non-
extended position secondary to pain.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an October 28, 2002 
letter, VA informed the appellant of the type of evidence 
needed to substantiate his claim, specifically evidence 
showing that his right knee disability had increased in 
severity.  The appellant was also advised that VA would 
assist in obtaining identified records, but that it was 
appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  A February 2003 
Supplemental Statement of the Case (SSOC) described the 
evidence that was used in deciding the appellant's claim and 
provided the criteria for higher disability ratings.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the October 2002 letter the 
February 2003 SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified regarding 
his right knee disability.  VA outpatient treatment records 
and private medical records have been obtained.  There is no 
indication that any other relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations, that was fulfilled by providing a VA 
examinations to the appellant in April 2000 and November 
2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's right knee disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2002).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2002); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2002).

The appellant's service-connected residuals of a fracture of 
the right patella with absence of the distal half of the 
patella and retained wire loop in soft tissue are currently 
evaluated as 10 percent disabling under Diagnostic Code 5257 
for knee impairment manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for knee impairment manifested by moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
requires impairment of the knee with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

Further, a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Code 5010 for 
painful or limited motion of the knee and Diagnostic Code 
5257 for recurrent subluxation or lateral instability of the 
knee.  See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2002); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
Therefore, the Board will also consider rating the 
appellant's right knee disability based upon limitation of 
motion of his right knee.  

Under Diagnostic Code 5010, traumatic arthritis is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  Diagnostic Code 5261 provides a 40 percent 
disability rating is available where extension of the leg is 
limited to 30 degrees, and a 50 percent disability rating can 
be assigned for extension of the leg that is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

In this case, the greatest limitation of extension the 
appellant's right knee has been to 40 degrees, shown at the 
November 2002 VA examination.  However, the examiner did not 
discuss whether the appellant continued to have instability 
of his knee due to pain.  The examiner did not find 
structural instability of the appellant's knee.  In contrast, 
the examiner who conducted an April 2000 VA examination and 
reviewed the appellant's case again in November 2002 noted 
the appellant had severe instability due to pain in his right 
knee but did not find evidence of limitation of extension of 
the right knee.  Indeed, at that examination, the appellant 
was only able to ambulate if he first fully extended his 
right leg.

What is clear from both examination reports and the remainder 
of the evidence as well is that the appellant has severe pain 
and weakness in his right knee.  March 2000 VA medical 
records document significant right knee pain.  At the April 
2000 VA examination, the appellant's right knee would give 
way secondary to severe pain.  the appellant's knee was 
swollen and tender throughout the knee joint.  Extreme pain 
was noted with manipulation of the appellant's knee.  The 
appellant's movements were guarded and obvious grimacing was 
noted.  Motor strength of the right lower leg was 2/5 
secondary to severe pain.  A private examination by Dr. S. in 
June 2000 showed muscle atrophy in the quadriceps and 
persistent pain.  VA records that same month showed decreased 
range of motion due to pain.  At the November 2002 VA 
examination, the appellant had objective weakness and 
fatigability of the right knee evidenced by muscle atrophy.  
The appellant took Darvocet and Tylenol for pain.  

Clearly the appellant is entitled to disability compensation 
greater than the 10 percent rating currently assigned for 
slight subluxation or instability.  There is additional 
impairment due to the service-connected right knee disability 
that would not be adequately accounted for even if the 
appellant were assigned separate disability ratings for 
instability and limitation of motion due to arthritis, 
especially with consideration of the factors listed in 
38 C.F.R. §§ 4.40, 4.45, and the mandates of DeLuca.  
Specifically, the appellant has shown pain, weakness, and 
swelling in the right knee, fatigability of the right knee, 
and a slow, deliberate, gait.  The additional impairment 
cited above does not fit squarely into any of the criteria 
provided by the applicable diagnostic codes, and rating by 
analogy to other diagnostic codes which do encompass the 
types of impairment shown in the instant case must be 
explored.

Upon review of all potentially analogous criteria, the Board 
finds that Diagnostic Code 5055 criteria address a disability 
picture that is most consistent with the pathology and 
impairment shown in the instant case.  Diagnostic Code 5055 
provides that following the one-year period of a total rating 
after a total knee replacement (TKR), a 60 percent rating is 
to be assigned if the replacement resulted in chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2002).  Here, current symptoms listed above present a 
disability picture analogous to severe weakness/pain 
following implantation of a knee prosthesis.  It is 
noteworthy that there is abundant evidence in the record that 
physicians-including multiple VA physicians and at least one 
private physician-would have recommended that the appellant 
undergo a TKR were he not a poor candidate for surgery 
secondary to medical problems.  Rating the disability by 
analogy to Diagnostic Code 5055, and resolving reasonable 
doubt regarding the degree of disability shown in the 
appellant's favor, the Board concludes that a 60 percent 
rating is warranted.  The Board notes that a rating in excess 
of 60 percent may not be assigned unless there actually has 
been a TKR (Diagnostic Code 5055) or an amputation of the leg 
at the upper third of the thigh (Diagnostic Code 5161).  
Inasmuch as the appellant has not had a TKR and does not have 
impairment equivalent to amputation at the upper third of the 
thigh, a rating in excess of 60 percent is not warranted.  It 
is noteworthy also that the amputation rule, 38 C.F.R. 
§ 4.68, would preclude a rating in excess of 60 percent in 
this case.

Accordingly, the evidence supports a 60 percent disability 
rating of the appellant's right knee based on severe painful 
motion and weakness in the right lower extremity, symptoms 
which are analogous to postoperative total knee replacement 
with severe residuals.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (holding that when a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran); 67 Fed. Reg. 49,590 (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) 
(July 31, 2002) (the amended rating criteria for scars, 
effective from August 30, 2002).  In this case, the appellant 
has a surgical scar on his right knee.  At the November 2002 
VA examination, the scar was noted to be well healed.  It was 
not tender.  Although the appellant has limitation of 
function of his right knee, these symptoms have been 
attributed to structural weakness and arthritis, not to his 
scar.  Accordingly, the preponderance of the evidence is 
against a separate disability rating for the scar on the 
appellant's right knee.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to leg disabilities; however, 
the medical evidence reflects that those manifestations are 
not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any periods of hospitalization 
for his service-connected right knee disability.

It is undisputed that the appellant's service-connected 
disability would have an adverse effect on the appellant's 
employment were he not retired-at the April 2000 VA 
examination, the examiner noted that the appellant was unable 
to do any activity of ambulation without the use of a cane 
and careful, deliberate steps on smooth surfaces-but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2003).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.





	(CONTINUED ON NEXT PAGE)


ORDER

A 60 percent rating, but no higher, for the appellant's left 
knee disability, is granted, subject to the regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


